


Amendment No. 1
To
Restated Product Supply Agreement (“RPSA”) dated March 4, 2009
between
Martin Marietta Magnesia Specialties, LLC (“MMMS”)
and
Fuel Tech, Inc. (“FT”)




FT and MMMS agree to amend the RPSA via this Amendment No. 1 as follows:
Recital
The parties desire to extend the term of the RPSA for an additional three (3)
year period and have agreed to amend certain provisions of the RPSA to
effectuate such extension.
Agreement
In consideration of the following and other good and valuable consideration, FT
and MMMS agree on the following changes to the RPSA:
A. To amend Paragraph 1.1 of the RPSA to extend the Term of the RPSA for an
additional three (3) year period by deleting the reference to “December 31,
2013” and by substituting in lieu thereof a reference to “December 31, 2016”.
B. To amend Article 4 of the RPSA to provide a pricing schedule per dry net ton
for the extended Term for the Products currently being manufactured for FT by
MMMS, in the form of the pricing schedule delivered to FTI in writing on the
date hereof.
C. To amend Paragraph 18.4 of the RPSA to change to the address for notices to
MMMS to the following:
Martin Marietta Magnesia Specialties, LLC
8140 Corporate Drive
Suite 220
Baltimore, Maryland 21236
Attention: President


Except as expressly changed by this Amendment No. 1, the RPSA remains in effect
in accordance with all its terms and conditions. This Amendment No. 1 is
executed by FT and MMMS on the dates shown below, to be effective January 1,
2014.




Fuel Tech, Inc.                    Martin Marietta Magnesia Specialties, LLC


/s/ Robert E. Puissant                /s/ John Harman


Name:     Robert E. Puissant            Name: John Harman
Title:     Executive Vice President        Title: President
Date:    10/29/13                Date: 10/31/13






